DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of PRO 62/519,471 on 6/14/2017 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 6/26/1010 and 1/5/2021. Each has been annotated and considered.

Claim Objections
Claim 55 is objected to because of the following informalities:  
Regarding claim 55, teaches “verifying the identification of the target object based on a combination of the optical image”. However, since there is only the optical image, no combination is disclosed. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 41-44, 47-56, 59-65, 68-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending application No. 16694517. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the instant application are encompassed by the scope of the claims in the copending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41, 47-53, 55, 59-62, and 68-72 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi et al. (US 20160292905 hereinafter Nehmadi) and further in view of Lanza et al. (US 5938710 hereinafter Lanza). 

Regarding claim 41 (and similarly 55, 61 and 62), Nehmadi teaches an apparatus for a host vehicle (See at least: Fig. 2; [0025] via “The apparatus 200 can be, e.g., mounted on or integrated in a vehicle. Such a vehicle may include, for example, a car, a truck, a bus, a drone, a robot, and the like. The apparatus 200 can be utilized to generate 3D-maps of the scene as would be observed by an operator (e.g., a driver) of the vehicle. In an embodiment, the apparatus 200 is configured to control part or all of the operation of the vehicle based on analysis of the generated 3D-maps. Therefore, the apparatus 200 can be utilized in applications related to autonomous vehicles, hands-free driving systems, driver assistance systems, and the like.”), the apparatus comprising: 
at least one processing device programmed to (See at least: Fig. 2 item 210 “processing system”): 
receive an optical image from an image sensor associated with the host vehicle (See at least: Fig. 2 item 230; [0026] via “The passive sensor 230 may be an image sensor (e.g., a camera) configured to passively acquire images. The acquired images can be processed by processing system 210 or by the passive sensor 230 using image processing techniques.”) and 
a lidar signal from a lidar associated with the host vehicle, wherein the image 
sensor and the lidar are onboard the host vehicle (See at least: Fig. 2 items 220 and 240; [0004] via “Existing solutions for rendering detailed 3D-maps are based on LiDar (or LADAR) systems. A LiDar system measures distance to an object by illuminating multiple targets (points in the space) with one laser beam or multiple laser beams. Such existing solutions configure the LiDar system to scan the entire environment (scene).”; [0027] via “The active sensor 220 is configured to perform active measurements in specific directions to determine the distance from objects in the scene. In an embodiment, the active measurements are laser measurements. In a further embodiment, the active sensor 220 is configured to illuminate light beams in specific directions (determined by, e.g., the processing system 210) and to detect the light beams reflected off of objects in the scene. The distance from an object can be computed based on the energy and reflection angle of each reflected light beam. The active sensor 220 can be realized as, but not limited to, an active stereovision, a structured light, a time-of-flight (TOF), and the like.”; [0049] via “In one configuration, computer readable instructions for implementing any of the embodiments disclosed herein may be stored in the storage 240. The storage 240 may also store other computer readable instructions to implement an operating system, an application program, and the like. Computer readable instructions may be loaded in the memory 215 for execution by the processing system 210. The storage 240 may also be configured to store, for example, images, generated 3D-maps, 3D or 2D maps provided by mapping services (e.g., street-level maps), and the like.” Note: It would at least have been obvious to one or ordinary skill in the art that Nehmadi discloses the use of a Lidar for its active sensor based on the specification disclosure of Lidar in the background, disclosure of an active sensor 220 using laser measurements, and the broad statements that says “The active sensor 220 can be realized as, but not limited to…and the like.” It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi to teach a lidar in order to take advantage of its precise 3D measurements over a wide variety of ranges.), and 
are in different physical locations on the host vehicle (See at least: Fig. 2 sensors 220 and 230); 
identify a target object in the optical image (See at least: Fig. 4 steps 410-430; [0054] via “At S430, objects in the image or in the segmentation map are identified. In one embodiment, the objects may be identified based on, e.g., image recognition. It should be noted that an object can include multiple segments. For example, a truck colored with two different colors can be segmented as two segments, but identified as one object.”); 
determine whether a characteristic of the target object triggers at least one navigational constraint by (Fig. 4 step 440; [0040] via “The processing system 210 will not trigger another active measurement with respect to the pedestrian if the pedestrian is located within a range that does not require any action (e.g., walking in a sidewalk across the street from the vehicle). An action may include, for example, controlling the vehicle. Whether an action is required may be based on a predefined safe distance threshold. The safe distance threshold may include, but is not limited to, the speed of the vehicle and/or object, the distance of the object from the apparatus 200, a type of the object, combinations thereof, and the like. In a further embodiment, active measurements may be performed when an estimated distance for a moving object (e.g., based on a boundary speed and a direction of the object) does not meet a safe distance threshold. An action may include, for example, controlling a hands free or autonomous vehicle.”; [0055] via “At S440, the identified objects are classified. In an embodiment, the objects may be classified into one or more of the following categories: non-stationary (i.e. moving or likely to move), stationary (i.e., immobile), non-suspicious, or non-suspicious. In an embodiment, whether an object is non-stationary or stationary may be determined by identifying the object (e.g., using image recognition) and based on its type. For example, an object showing a building may be classified as non-stationary. In another embodiment, the non-stationary or stationary category of an object is determined by comparing two consecutive images taken during a predefined time interval to determine if the location of an object has changed. If the location of the object remains the same, the object is classified as stationary; otherwise, the object may be classified as non-stationary. In another embodiment, the object classification for some of the identified objects may be based on the size of the identified object. As a non-limiting example, an object having a size above a predefined threshold (e.g., an object large enough that a vehicle would need to navigate around the object) may be classified as suspicious, but an object having a size below the predefined threshold (e.g., an object small enough that the vehicle can ride over the object safely) may be classified as non-suspicious.”; [0057] via “In an embodiment, the classification of suspicious objects is based on a predetermined list of suspicious objects. For example, objects predetermined to be suspicious may be, but are not limited to, other vehicles on the road, pedestrians, animals, debris on the road, and so on. The list can be dynamically updated. Typically, objects that are in close-proximity to the vehicle and may pose danger or hazard are classified as suspicious. It should be noted that an object can be classified as “suspicious and stationary” or “suspicious and non-stationary”. The various embodiments for object classifications are discussed in detail above.”): 
verifying the identification of the target object based on the first optical 
image (See at least: [0030] via “The fusion of active and passive measurements may include utilizing the active sensor 220 to measure objects in areas were the passive sensor 230 does not provide a reliable measurement. Whether the passive sensor 230 can provide a reliable measurement for an object may be based on, but not limited to, a classification of the object, a visibility of the object in the image, and the like. In an embodiment, if a reliable passive measurement can be achieved, the active sensor 220 is not utilized. Thus, the disclosed embodiments may significantly reduce the number of active measurements performed by the active sensor 220.”); and 
if the at least one navigational constraint is not verified based on the first optical image, then verifying the identification of the target object based on a combination of the first optical image and the  lidar signal (See at least: [0040]; [0061] via “ At S460, active measurements are performed. In an embodiment, the active measurements may be performed by using an active sensor (e.g., the active sensor 220). Performing the active measurements may include measuring a distance from some or all of the classified objects. In an embodiment, the distance is actively measured from objects classified as “suspicious”, “non-stationary”, and/or “suspicious and non-stationary”. In another embodiment, the distance is actively measured when a reliable passive measured cannot be achieved. Reliable passive measurements cannot be achieved include when, for example, one or more objects and/or details in the acquired image appear several times; the image contains plain areas with no definite texture (e.g., walls and sky); details (wheels in a car) in the image are hidden in another view; when only one image from a unique angle (e.g., when the passive sensor includes only one camera) is available for passive measurement; and when the image contains one or more noisy areas. By re-measuring such objects, the accuracy is increased and the number of false alarms is significantly decreased.”; [0082]); and 
but fails to teach in response to the verification, cause at least one navigational change to the host vehicle.
However, Lanza teaches in response to the verification, cause at least one navigational change to the host vehicle (See at least: Col. 6 lines 26-29 via “When a person is detected in the second, closer detection zone, the control system 4 triggers an emergency stop of the vehicle and an acoustic warning signal.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi in view of Lanza to teach in response to the verification, cause at least one navigational change to the host vehicle so that the host vehicle can be controlled to avoid a collision. 

Regarding claim 47 (and similarly 59 and 68), Nehmadi teaches wherein verifying the
identification of the target object based on the combination of the first optical image 
and the lidar signal comprises determining whether the target object is identified in both the first optical image and the lidar signal (See at least: [0061] via “At S460, active measurements are performed. In an embodiment, the active measurements may be performed by using an active sensor (e.g., the active sensor 220). Performing the active measurements may include measuring a distance from some or all of the classified objects. In an embodiment, the distance is actively measured from objects classified as “suspicious”, “non-stationary”, and/or “suspicious and non-stationary”. In another embodiment, the distance is actively measured when a reliable passive measured cannot be achieved. Reliable passive measurements cannot be achieved include when, for example, one or more objects and/or details in the acquired image appear several times; the image contains plain areas with no definite texture (e.g., walls and sky); details (wheels in a car) in the image are hidden in another view; when only one image from a unique angle (e.g., when the passive sensor includes only one camera) is available for passive measurement; and when the image contains one or more noisy areas. By re-measuring such objects, the accuracy is increased and the number of false alarms is significantly decreased.”).

Regarding claim 48 (and similarly 60 and 69), Nehmadi teaches wherein verifying the identification of the target object based on the combination of the first optical image and the  lidar signal comprises determining the characteristic of the target object using the lidar signal projected onto the optical image (See at least: [0037] via “In a further embodiment, a prediction frame may be generated based on 3D or 2D mapping information as well as a location and orientation of a sensor. The prediction frame may be a 3D image illustrating predicted positions of stationary (i.e., non-moving) objects included in the 3D-mapping information. Such stationary objects may include, but are not limited to, trees, billboards, signs, buildings, and other permanent or semi-permanent items or fixtures. The prediction frame may be utilized to, e.g., fill in exposed gaps of a previous frame (for example, when an object moves, the prediction frame may be utilized to illustrate a prediction for items behind the previous location of the moved object).”; [0058] via “At S445, it is checked, for each object classified as stationary, if the distance to the object classified as stationary is known. If so, execution continues with S447; otherwise, execution continues with S450. At S447, the distance to the stationary object is retrieved from previous calculations. This distance information can be derived from previously generated 3D maps. A stationary object may be determined to be stationary relative to the previously generated 3D map. As an example, if a passive sensor is not moving, an object is stationary, and a previously determined passive measurement and/or active measurement distance is available for the object from that passive sensor, then the current passive measurement for the object may be determined to be the previously determined distance.”).

Regarding claim 49 (and similarly 70), Nehmadi teaches wherein the first optical 
image comprises at least one image of an environment of the host vehicle, and the projection comprises detecting one or more road edges in the at least one image using map data (See at least: [0037] via “In a further embodiment, a prediction frame may be generated based on 3D or 2D mapping information as well as a location and orientation of a sensor. The prediction frame may be a 3D image illustrating predicted positions of stationary (i.e., non-moving) objects included in the 3D-mapping information. Such stationary objects may include, but are not limited to, trees, billboards, signs, buildings, and other permanent or semi-permanent items or fixtures. The prediction frame may be utilized to, e.g., fill in exposed gaps of a previous frame (for example, when an object moves, the prediction frame may be utilized to illustrate a prediction for items behind the previous location of the moved object).”; [0058] via “At S445, it is checked, for each object classified as stationary, if the distance to the object classified as stationary is known. If so, execution continues with S447; otherwise, execution continues with S450. At S447, the distance to the stationary object is retrieved from previous calculations. This distance information can be derived from previously generated 3D maps. A stationary object may be determined to be stationary relative to the previously generated 3D map. As an example, if a passive sensor is not moving, an object is stationary, and a previously determined passive measurement and/or active measurement distance is available for the object from that passive sensor, then the current passive measurement for the object may be determined to be the previously determined distance.”).

Regarding claim 50 (and similarly 71), Nehmadi teaches wherein the optical image comprises at least one image of an environment of the host vehicle, and the projection comprises detecting free space in the at least one image using the lidar signal (See at least: [0066] via “At S470, a 3D map is generated based on the passive and active measurements. In order to generate a 3D-map of the scene, a distance value for pixel in the acquired image should be available. In an embodiment, one or more distance values may be included in the 3D map for each segment in the segmentation map. Each distance value can be one of the passive or active measurements. In a preferred embodiment, at least 3 distance values for at least 3 pixels of each a segment should be included in the 3D map.”; [0037]; [0058]; [0061]).
	but fails to explicitly disclose wherein the second output comprises output from a lidar.
	However, Nehmadi discloses wherein an output comprises a lidar in the background disclosure (See at least: [0004] via “Existing solutions for rendering detailed 3D-maps are based on LiDar (or LADAR) systems. A LiDar system measures distance to an object by illuminating multiple targets (points in the space) with one laser beam or multiple laser beams.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi to teach wherein the second output comprises output from a lidar in order to take advantage of its precise 3D measurements over a wide variety of ranges. 

Regarding claim 51 (and similarly 72), teaches wherein the characteristic of the target object includes a size of the target object (See at least: Fig. 4; [0038] via “In another embodiment, the passive measurements may be performed based on movements of objects classified as non-stationary and non-suspicious. To this end, passively measuring the distance may include, but is not limited to, determining a boundary speed of the object and a direction of movement of the object. The boundary speed is a speed at which the boundary (i.e., outer surface) of the object is traveling. Based on the determined boundary speed and direction, a distance to the object may be estimated.”; [0041] via “In an embodiment, the processing system 210 is configured to estimate the distance of the processing system 210 from non-stationary and stationary objects using passive measurements. Specifically, the distance may be estimated based on the object's approximate size and the amount of pixels the object occupies in an image acquired by the passive sensor 230.”; [[042] via “First, an image 300 of the environment is acquired by the passive sensor 230. The image 300 is segmented to identify objects 310. The segmentation and identification of objects can be performed using conventional image processing techniques. For example, the road, pedestrian, car, van, truck, crash barrier, and noise barrier are identified as objects 310. Then, object classification and passive measurements are performed. Based on the object classification, it is determined which active measurements should be made, that is, where to direct the laser beams emitted by the active sensor 220. The classification of objects may determine which objects are stationary, non-stationary, and suspicious. For example, the pedestrian, the car, the van, and the truck are classified as non-stationary and suspicious objects and, as such, active measurements in many different directions are triggered at locations 320 based, in part, on the object classification. The road, crash barrier, sky, road and sound barrier wall are classified as stationary and non-suspicious objects and, accordingly, fewer active measurements are performed.”).

Regarding claim 52, Nehmadi teaches wherein the characteristic of the target object includes a distance from the host vehicle to the target object (See at least: [0040] via “The processing system 210 will not trigger another active measurement with respect to the pedestrian if the pedestrian is located within a range that does not require any action (e.g., walking in a sidewalk across the street from the vehicle). An action may include, for example, controlling the vehicle. Whether an action is required may be based on a predefined safe distance threshold. The safe distance threshold may include, but is not limited to, the speed of the vehicle and/or object, the distance of the object from the apparatus 200, a type of the object, combinations thereof, and the like. In a further embodiment, active measurements may be performed when an estimated distance for a moving object (e.g., based on a boundary speed and a direction of the object) does not meet a safe distance threshold. An action may include, for example, controlling a hands free or autonomous vehicle.”).

Regarding claim 53, Nehmadi teaches wherein the characteristic of the target object includes a location of the target object in an environment of the host vehicle (See at least: [0040] via “The processing system 210 will not trigger another active measurement with respect to the pedestrian if the pedestrian is located within a range that does not require any action (e.g., walking in a sidewalk across the street from the vehicle). An action may include, for example, controlling the vehicle. Whether an action is required may be based on a predefined safe distance threshold. The safe distance threshold may include, but is not limited to, the speed of the vehicle and/or object, the distance of the object from the apparatus 200, a type of the object, combinations thereof, and the like. In a further embodiment, active measurements may be performed when an estimated distance for a moving object (e.g., based on a boundary speed and a direction of the object) does not meet a safe distance threshold. An action may include, for example, controlling a hands free or autonomous vehicle.”).

Claims 42, 44, 56, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Lanza and further in view of Camus (US 20050131646 hereinafter Camus).

Regarding claim 42 (and similarly 63), Nehmadi teaches controlling a vehicle (See at least: [0040]) but fails to explicitly teach wherein the at least one navigational change includes slowing the host vehicle.
	However, Camus teaches wherein the at least one navigational change includes slowing the host vehicle (See at least: [0049] via “Alternate counter-measures may be reversible, such as actuating the host vehicle's brakes and/or releasing the accelerator, tightening the occupants' seatbelts, actuating a deformable elastic hood to prevent head impacts against the engine block, or even temporarily controlling the host vehicle's steering.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi in view of Camus to teach wherein the at least one navigational change includes slowing the host vehicle so that the vehicle will not be involved in a collision. 
Regarding claim 44 (and similarly 65), Nehmadi teaches controlling a vehicle (See at least: [0040])  but fails to teach wherein the at least one navigational change includes activating a steering mechanism of the host vehicle.
However, Camus teaches wherein the at least one navigational change includes activating a steering mechanism of the host vehicle (See at least: [0049] via “Alternate counter-measures may be reversible, such as actuating the host vehicle's brakes and/or releasing the accelerator, tightening the occupants' seatbelts, actuating a deformable elastic hood to prevent head impacts against the engine block, or even temporarily controlling the host vehicle's steering.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nehmadi in view of Camus to teach wherein the at least one navigational change includes activating a steering mechanism of the host vehicle so that the vehicle will not be involved in a collision. 

Regarding claim 56, modified Nehmadi teaches wherein the at least one navigational change includes at least one of slowing the host vehicle, accelerating the host vehicle, or activating a steering mechanism of the host vehicle (Refer at least to claims 42 and 44 for reasoning and rationale.)

Claims 43 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Lanza and further in view of Pal (US 10040450 hereinafter Pal). 

Regarding claim 43 (and similarly 64), Nehmadi teaches controlling a vehicle (See at least: [0040])  but fails to teach wherein the at least one navigational change includes accelerating the host vehicle.
	However, Pal teaches wherein the at least one navigational change includes accelerating the host vehicle (See at least: Col. 9 lines 31-39 via “Once it is established that autonomous vehicle 102 can pass over the obstacle, collision avoidance device 200, at step 516, determines a modification in the current velocity of autonomous vehicle 102, which can be achieved by autonomous vehicle 102 relative to the obstacle, based on the analysis of the vehicle information. Modification in the current velocity may either be by way of acceleration or deceleration of autonomous vehicle 102 and is represented as: AchAclrRtdr.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Nehmadi in view of Pal to teach wherein the at least one navigational change includes accelerating the host vehicle so that the vehicle will not be involved in a collision. 

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nehmadi in view of Lanza and further in view of Gupta (US 20180196436 hereinafter Gupta). 

Regarding claim 54, Nehmadi fails to teach wherein the target object can be specified by a representation and the representation is a polynomial representation of the target object or a compressed data set of the target object.
	However, Gupta teaches wherein the target object can be specified by a representation and the representation is a polynomial representation of the target object or a compressed data set of the target object (See at least: [0025] via “The one or more cameras 110 identify and report the left and right lane marking as two polynomials.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified Nehmadi in view of Gupta to teach wherein the target object can be specified by a representation and the representation is a polynomial representation of the target object or a compressed data set of the target object so that the target object can be interpolated accurately in the image.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666